UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2244


ABDUL RAMAN BANGURA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 22, 2009                 Decided:   June 3, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia,
for Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Colette J.
Winston,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdul Raman Bangura, a native and citizen of Sierra

Leone,    petitions     for    review       of   an   order    of     the    Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                           We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion as

untimely.        See    8   C.F.R.     §    1003.2(c)(2)      (2008);       Mosere    v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009) (“[I]t is impossible

for us to say that the BIA abused its discretion in finding

Mosere’s motion [to reopen], filed more than eleven years after

the order of voluntary departure, untimely.”).                         We therefore

deny the petition in part.                 We note that we lack jurisdiction

over Bangura’s challenge to the Board’s refusal to exercise its

sua sponte authority to reopen, see id. at 400-01, and therefore

dismiss this portion of the petition for review.

               Accordingly, we deny in part and dismiss in part the

petition for review.          We dispense with oral argument because the

facts    and    legal   contentions        are   adequately     presented      in    the

materials      before   the    court       and   argument     would    not    aid    the

decisional process.

                                                        PETITION DENIED IN PART
                                                          AND DISMISSED IN PART




                                            2